PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,237,342
Issue Date: February 28, 2019
Application No. 16/456,039
Filing or 371(c) Date: 28 Jun 2019
Attorney Docket No. S10460SUS01
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed March 14, 2022, a request under 37 CFR 3.81(b) to correct the name of the assignee on the front page of the above-identified patent by way of a Certificate of Correction.

The request is DISMISSED.

37 CFR 3.81(b), effective June 25, 2004, reads:

After payment of the issue fee:  Any request for issuance of an application in the name of the assignee submitted after the date of payment of the issue fee, and any request for a patent to be corrected to state the name of the assignee, must state that the assignment was submitted for recordation as set forth in § 3.11 before issuance of the patent, and must include a request for a certificate of correction under § 1.323 of this chapter (accompanied by the fee set forth in § 1.20(a) and the processing fee set forth in § 1.17(h) of this chapter.

The petitioner should note that amendments and other documents must be signed in accordance with 37 CFR 1.33(b)(2).  See 37 CFR 1.4(d)(2) for the signature format.  Specifically, 37 CFR 1.33(b).  See 37 CFR 1.4(d)(2)(ii) requires that a patent practitioner, signing pursuant to 1.33(b)(1) or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature.  Here, the registration number of the signing patent practitioner Qi Zhang, is no longer active.

Telephone inquiries concerning this decision may be directed to the Kimberly Inabinet at (571) 272-4618.  


/KIMBERLY A INABINET/Paralegal Specialist, OPET